Exhibit 10.1

 

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

 

This Confidential Separation and Release Agreement (the “Agreement”) is entered
into by and between Rian Furey (“Employee”) and Impac Mortgage Holdings, Inc.
(the “Company”), effective as of the eighth (8th) day following the date on
which Employee signs this Agreement if not revoked in accordance with Section
6(d) below (the “Effective Date”).  The purpose of this Agreement is to provide
separation pay to ease Employee’s transition from the Company and to settle and
resolve any and all disputes and controversies of any nature existing between
Employee and the Company, including, but not limited to, any claims arising out
of Employee’s employment with, and separation from, the Company.

 

1.              Separation of Employment.

 

(a)                                 Separation.  Employee’s last day of
employment with the Company shall be August 16, 2019 (the “Separation Date”). 
Effective as of the Separation Date, Employee’s employment with the Company and
all of its affiliates shall terminate and Employee shall cease to be an employee
of all of the foregoing.  Employee shall remain employed by the Company, as an
employee at will, through the Separation Date, on the same terms and conditions
in effect as of the date hereof, provided, however, that Employee acknowledges
and agrees that he shall not be eligible to receive a bonus with respect to any
portion of the Company’s 2019 fiscal year.  Employee agrees that, prior to the
Separation Date, Employee will continue to perform his duties, responsibilities
and functions to the Company as are usual and customary for Employee’s position,
and shall not engage in any other employment, occupation, consulting or other
business activity.

 

(b)                                 Return of Company Property.  Employee
represents and warrants that he shall, prior to the Separation Date, return to
the Company any and all property and equipment of the Company, including (i) all
keys, files, lists, books and records (and copies thereof) of, or in connection
with, the Company’s business, equipment (including, but not limited to, computer
hardware, software and printers, wireless handheld devices, cellular phones and
pagers), access or credit cards, Company identification, and all other property
belonging to the Company in Employee’s possession or control, and (ii) all
documents and copies, including hard and electronic copies, of documents in
Employee’s possession relating to any Confidential Information (as defined
below), including without limitation, internal and external business forms,
manuals, correspondence, notes and computer programs, and that Employee shall
not make or retain any copy or extract of any of the foregoing; provided,
however, that Employee may retain copies of Employee’s own personnel, payroll
and benefit documents (provided that such documents do not contain any
Confidential Information and that the Company has the prior opportunity to
review, redact and/or retain any such documents containing Confidential
Information).

 

2.              Accrued Obligations.  Upon the Separation Date, the Company will
pay to Employee (i) all accrued salary and all accrued, unused paid time off
through the Separation Date, and (ii) any unreimbursed business expenses
incurred by Employee, in accordance with Company policy, prior to the Separation
Date (collectively, the “Accrued Obligations”).

 

3.              Separation Benefits.  Subject to Section 4 below, in
consideration of, and subject to and conditioned upon (i) Employee’s timely
execution and non-revocation of this Agreement, (ii) Employee’s continued
employment through the Separation Date, and (iii) Employee’s continued
compliance with the terms and conditions of Sections 6-10 and 14 of this
Agreement and the Employment Agreements (as defined below), the Company will pay
or provide Employee the following separation benefits:

 

1

--------------------------------------------------------------------------------



 

(a)                                 A severance payment equal to $250,000 (the
“Salary Severance”).  The Company shall pay the Salary Severance in two separate
installments.  The first installment of $125,000 shall be paid on September 11,
2019, or the next business day after the Effective Date, whichever is later. 
The second installment of $125,000 shall be paid on November 11, 2019 or two
months following the first installment, whichever is later.  Also included with
the Salary Severance shall be a 1.75L bottle of Grey Goose Vodka to be delivered
concurrently with the first installment;

 

(b)                                 Employee shall forfeit all equity awards,
including but not limited to stock option awards, outstanding as of the
Separation Date to the extent such awards are unvested as of such date, and such
unvested portion of such awards will terminate on the Separation Date.  Each
Company stock option granted to Employee prior the Separation Date that remains
outstanding, vested and unexercised as of the Separation Date (each, an
“Option”), a schedule of which is attached hereto as Exhibit A, shall remain
outstanding and exercisable until (and through) the earlier of November 14, 2019
(90 days from the Separation Date) and the stated expiration date contained in
the applicable option agreement; and

 

(c)                                  During the period commencing on the
Separation Date and ending on September 30, 2019 (the “COBRA Period”), subject
to Employee’s valid election to continue healthcare coverage under Section 4980B
of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations thereunder, the Company shall reimburse Employee and Employee’s
dependents for coverage under its group health plan; provided, however, that if
(x) any plan pursuant to which such benefits are provided is not, or ceases
prior to the expiration of the COBRA Period to be, exempt from the application
of Section 409A of the Code under Treasury Regulation Section 1.409A-1(a)(5),
(y) the Company is otherwise unable to continue to cover Employee or Employee’s
dependents under its group health plans, or (z) the Company cannot provide the
benefit without violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), then, in any such case, an amount equal
to the subsidy amount shall thereafter be paid to Employee over the remaining
portion of the COBRA Period.

 

4.              Withholdings and Other Deductions.  All compensation payable to
Employee hereunder shall be subject to such withholdings and deductions as the
Company is from time to time required to make pursuant to law, governmental
regulation or order.

 

5.              Warranty.  Employee acknowledges that all payments and benefits
under Section 3 of this Agreement constitute additional compensation to which
Employee would not be entitled except for Employee’s decision to sign this
Agreement and to abide by the terms of this Agreement.  Employee acknowledges
that, upon receipt of the Accrued Obligations, Employee has received all monies
and other benefits due to Employee as a result of his employment with and
separation from the Company.  Employee further represents that to the best of
Employee’s knowledge he has not sustained a work-related injury or illness which
he has not previously reported to the Company.

 

6.              Release of Known and Unknown Claims.

 

(a)                                 General Release.  In exchange for the
consideration set forth in this Agreement (including the payment to Employee of
the payments and benefits set forth in Section 3 hereof), and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Employee agrees unconditionally and forever to release and
discharge the Company and the Company’s affiliated, related, parent and
subsidiary corporations, as well as their respective past and present parents,
subsidiaries, affiliates, associates, members, stockholders, employee benefit
plans, attorneys, agents, representatives, partners, joint venturers,
predecessors, successors, assigns, insurers, owners, employees, officers,
directors and all persons acting by, through, under, or in concert with them, or
any of them (hereinafter the “Releasees”) from any and all manner of claims,
actions, causes of action, in law or

 

2

--------------------------------------------------------------------------------



 

in equity, demands, rights, or damages of any kind or nature which he may now
have, or ever have, whether known or unknown, fixed or contingent, including any
claims, causes of action or demands of any nature (hereinafter called “Claims”),
that Employee now has or may hereafter have against the Releasees by reason of
any and all acts, omissions, events or facts occurring or existing prior to
Employee’s execution of this Agreement. The Claims released hereunder
specifically include, but are not limited to, any claims for fraud; breach of
contract; breach of implied covenant of good faith and fair dealing; inducement
of breach; interference with contract; wrongful or unlawful discharge or
demotion; violation of public policy; sexual or any other type of assault and
battery; invasion of privacy; intentional or negligent infliction of emotional
distress; intentional or negligent misrepresentation; conspiracy; failure to pay
wages, benefits, vacation pay, severance pay, commissions, equity, attorneys’
fees, or other compensation of any sort; failure to accommodate disability,
including pregnancy; discrimination or harassment on the basis of pregnancy,
race, color, sex, gender, national origin, ancestry, religion, disability,
handicap, medical condition, marital status, sexual orientation or any other
protected category; any claim under the Age Discrimination in Employment Act, as
amended, 29 U.S.C. § 621 et seq. (“ADEA”); the Older Workers’ Protection Benefit
Act of 1990; Title VII of the Civil Rights Act of 1964, as amended, by the Civil
Rights Act of 1991, 42 U.S.C. § 2000 et seq.; Equal Pay Act, as amended, 29
U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and
Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act, 31
U.S.C. § 3729 et seq.; the Employee Retirement Income Security Act, as amended,
29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining Notification Act
(“WARN”), as amended, 29 U.S.C. § 2101 et seq.; the Fair Labor Standards Act, 29
U.S.C. § 215 et seq.; the California Fair Employment and Housing Act, as
amended, Cal. Lab. Code § 12940 et seq.; the California Equal Pay Law, as
amended, Cal. Lab. Code §§ 1197.5(a),1199.5; the Moore-Brown-Roberti Family
Rights Act of 1991, as amended, Cal. Gov’t Code §§12945.2, 19702.3; the
California WARN Act, Cal. Lab. Code § 1400 et seq.; the California False Claims
Act, Cal. Gov’t Code § 12650 et seq.; the California Corporate Criminal
Liability Act, Cal. Penal Code § 387; the California Labor Code; and any
federal, state or local laws of similar effect.

 

(b)                                 Claims Not Released.  This release shall not
apply to: the Company’s obligations to provide the separation benefits under
Section 3 of this Agreement; Employee’s right to indemnification under any
applicable indemnification agreement with the Company; the Company’s governing
documents or applicable law; Employee’s right to assert claims for workers’
compensation or unemployment benefits; Employee’s right to bring to the
attention of the Equal Employment Opportunity Commission (“EEOC”) claims of
discrimination (provided, however, that Employee releases his right to secure
any damages for alleged discriminatory treatment); any right to communicate
directly with, cooperate with, or provide information to, any federal, state or
local government regulator; any right to file an unfair labor practice charge
under the National Labor Relations Act (“NLRA”); Employee’s vested rights under
any retirement or welfare benefit plan of the Company; Employee’s rights in his
capacity as an equityholder of the Company; or any other rights that may not be
waived by an employee under applicable law.

 

(c)                                  Unknown Claims.  Employee acknowledges that
Employee has been advised of and is familiar with the provisions of California
Civil Code section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

Employee, being aware of said Code section, hereby expressly waives any rights
he may have thereunder, as well as under any other statutes or common law
principles of similar effect.

 

3

--------------------------------------------------------------------------------



 

(d)                                 Older Worker’s Benefit Protection Act.  In
accordance with the Older Worker’s Benefit Protection Act, Employee is hereby
advised as follows:

 

(i)        Employee has read this Agreement and understands its terms and
effect, including the fact that Employee is agreeing to release and forever
discharge the Company and each of the Releasees from any Claims released in this
Section 6.

 

(ii)       Employee understands that, by entering into this Agreement, Employee
does not waive any Claims that may arise after the date of Employee’s execution
of this Agreement, including without limitation any rights or claims that
Employee may have to secure enforcement of the terms and conditions of this
Agreement.

 

(iii)      Employee has signed this Agreement voluntarily and knowingly in
exchange for the consideration described in this Agreement, which Employee
acknowledges is adequate and satisfactory to Employee and in addition to any
other benefits to which Employee is otherwise entitled.

 

(iv)     The Company advises Employee to consult with an attorney prior to
executing this Agreement.

 

(v)      Employee has forty-five (45) days to review and decide whether or not
to sign this Agreement.  If Employee signs this Agreement prior to the
expiration of such period, Employee acknowledges that Employee has done so
voluntarily, had sufficient time to consider the Agreement, to consult with
counsel and that Employee does not desire additional time and hereby waives the
remainder of the forty-five (45) day period.  In the event of any changes to
this Agreement, whether or not material, Employee waives the restarting of the
forty-five (45) day period.

 

(vi)     Employee has seven (7) days after signing this Agreement to revoke this
Agreement and this Agreement will become effective upon the expiration of that
revocation period.  If Employee revokes this Agreement during such seven (7)-day
period, this Agreement will be null and void and of no force or effect on either
the Company or Employee and Employee will not be entitled to any of the payments
or benefits which are expressly conditioned upon the execution and
non-revocation of this Agreement.

 

If Employee wishes to revoke this Agreement, Employee shall deliver written
notice stating his intent to revoke this Agreement to Natasha Gilmore, AVP Human
Resources, 19500 Jamboree Road, Irvine, CA 92612, on or before 5:00 p.m. on the
seventh (7th) day after the date on which Employee signs this Agreement.

 

(e)                                  Representations.  Employee represents and
warrants that there has been no assignment or other transfer of any interest in
any Claim which he may have against Releasees, or any of them, and Employee
agrees to indemnify and hold Releasees, and each of them, harmless from any
liability, Claims, demands, damages, costs, expenses and attorneys’ fees
incurred by Releasees, or any of them, as the result of any such assignment or
transfer or any rights or Claims under any such assignment or transfer.  It is
the intention of the parties that this indemnity does not require payment as a
condition precedent to recovery by the Releasees against Employee under this
indemnity.  Employee agrees that if he hereafter commences any suit arising out
of, based upon, or relating to any of the Claims released hereunder or in any
manner asserts against Releasees, or any of them, any of the Claims released
hereunder, then Employee agrees to pay to Releasees, and each of them, in
addition to any other damages caused to Releasees thereby, all attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim.

 

4

--------------------------------------------------------------------------------



 

(f)                                   No Actions.  Employee represents and
warrants to the Company that Employee has no pending actions, Claims or charges
of any kind.  Employee agrees that if Employee hereafter commences, joins in, or
in any manner seeks relief through any suit arising out of, based upon, or
relating to any of the Claims released hereunder or in any manner asserts
against the Releasees any of the Claims released hereunder, then Employee will
pay to the Releasees against whom such Claim(s) is asserted, in addition to any
other damages caused thereby, all attorneys’ fees incurred by such Releasees in
defending or otherwise responding to said suit or Claim; provided, however, that
Employee shall not be obligated to pay the Releasees’ attorneys’ fees to the
extent such fees are attributable to: (i) claims under the ADEA or a challenge
to the validity of the release of claims under the ADEA; or (ii) Employee’s
right to file a charge with the EEOC; however, Employee hereby waives any right
to any damages or individual relief resulting from any such charge.

 

(g)                                  No Admission.  Employee understands and
agrees that neither the payment of money nor the execution of this Agreement
shall constitute or be construed as an admission of any liability whatsoever by
the Releasees.

 

7.              Protection of Confidential Information.  Employee acknowledges
that during his employment with the Company, Employee had access to, received
and had been entrusted with Confidential Information (as defined below), which
is considered secret and/or proprietary and has great value to the Company and
that except for Employee’s engagement by the Company, Employee would not
otherwise have access to such Confidential Information.  Employee recognizes
that all such Confidential Information is the property of the Company.  Subject
to Section 10, during and at all times after employment with the Company,
Employee shall keep all of the Confidential Information in confidence and shall
not disclose any of the same to any other person, except in the proper course
and scope of Employee’s duties or with the prior written consent of the
Company.  Employee shall use his best efforts to prevent publication or
disclosure of any Confidential Information and shall not, directly or
indirectly, intentionally cause the Confidential Information to be used for the
gain or benefit of any party outside of the Company or for Employee’s personal
gain or benefit outside the scope of Employee’s engagement by the Company.

 

(a)                                 Definition of “Confidential Information”. 
The term “Confidential Information”, as used herein, means all information or
material (i) which gives the Company a competitive business advantage or the
opportunity of obtaining such advantage, (ii) the disclosure of which could be
detrimental to the interests of the Company and/or its affiliates, (iii) which
is owned by the Company and/or its affiliates, in which the Company and/or its
affiliates has an interest, or which is valuable or unique, (iv) which is
developed or used by the Company or any of its affiliates and which relates to
the business, operations, employees, customers and/or clients of the Company or
any of its affiliates, or (v) which is either (A) marked “Confidential
Information”, “Proprietary Information” or with another similar marking, or (B)
from all the relevant circumstances should reasonably be assumed by Employee to
be confidential and proprietary to the Company.  Confidential Information may
include, but is not limited to, trade secrets, inventions, drawings, file data,
documentation, diagrams, specifications, know how, ideas, processes, formulas,
models, flow charts, software in various stages of development, source codes,
object codes, research and development procedures, research or development and
test results, marketing techniques and materials, marketing and development
plans, price lists, pricing policies, business plans, information relating to
the Company and its customers and/or producers or other suppliers’ identities,
characteristics and agreements, financial information and projections, and
employee files, in each case,

 

5

--------------------------------------------------------------------------------



 

whether disclosed or made available to Employee in writing, orally or by
drawings or observation, or whether intangible or embodied in documentation,
software, hardware or other tangible form.  Confidential Information also
includes any information described above which the Company obtains from another
party and which the Company treats as proprietary or designates as Confidential
Information, whether or not owned or developed by the Company.  Notwithstanding
the foregoing, Confidential Information shall not include any information which
is (w) known by Employee as a result of Employee’s extensive experience in the
Company’s industry generally and not specific to the Company, (x) known to the
public or becomes known to the public through no fault of Employee, (y) received
by Employee on a non-confidential basis from a person that is not bound by an
obligation of confidentiality to the Company or its affiliates, or (z) in
Employee’s possession prior to receipt from the Company or its affiliates, as
evidenced by Employee’s written records.

 

8.              Non-disparagement.  Subject to Section 10, the Parties agrees
not to publish or disseminate, directly or indirectly, any statements, whether
written or oral, that are or could be harmful to or reflect negatively on any
other party to this Agreement or any of their respective affiliates, or that are
otherwise disparaging of any of the Company’s, its affiliates or any of their
past or present officers, directors, employees, advisors, agents, policies,
procedures, practices, decision-making, conduct, professionalism or compliance
with standards.  In responding to inquiries about Employee from prospective
employers, the Company’s Human Resources Department will confirm only Employee’s
dates of employment, title, and rate of pay.  In the event that Employee must
contact the Company following the Separation Date, he agrees that he shall
contact the Company only through Natasha Gilmore, AVP Human Resources, 19500
Jamboree Road, Irvine, CA 92612 or the then current head of Human Resources of
the Company.

 

9.              Reaffirmation of Restrictive Covenants.  Notwithstanding
anything in this Agreement to the Contrary, the parties acknowledge and agree
that Employee previously made certain representations with respect to
confidential information and non-solicitation, each as set forth in the
employment agreements by and between Employee and the Company dated April 1,
2018 and December 1, 2017 and any Employment Confidentiality, Non-Disclosure,
and Non-Recruiting Agreements, or other agreements, exhibits, or appendices
incorporated in those employment agreements (collectively, the “Employment
Agreements”), and Employee hereby acknowledges and agrees that such provisions
shall remain in full force and effect in accordance with their terms and that
Employee shall be bound by their terms and conditions.

 

10.       Exceptions.  Notwithstanding anything in this Agreement to the
contrary, nothing contained in this Agreement shall prohibit Employee (or
Employee’s attorney) from (i) filing a charge with, reporting possible
violations of federal law or regulation to, participating in any investigation
by, or cooperating with the U.S. Securities and Exchange Commission (“SEC”), the
Financial Industry Regulatory Authority (“FINRA”), the EEOC, the NLRB, the
Occupational Safety and Health Administration, the U.S. Commodity Futures
Trading Commission, the U.S. Department of Justice or any other securities
regulatory agency, self-regulatory authority or federal, state or local
regulatory authority (collectively, “Government Agencies”), or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation, (ii) communicating directly with, cooperating with, or
providing information (including trade secrets) in confidence to any Government
Agencies for the purpose of reporting or investigating a suspected violation of
law, or from providing such information to Employee’s attorney or in a sealed
complaint or other document filed in a lawsuit or other governmental proceeding,
and/or (iii) receiving an award for information provided to any Government
Agency.  Pursuant to 18 USC Section 1833(b), Employee will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (x) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or

 

6

--------------------------------------------------------------------------------



 

(y) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  Further, nothing in this Agreement is intended
to or shall preclude Employee from providing truthful testimony in response to a
valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law.  If Employee is
required to provide testimony, then unless otherwise directed or requested by a
Governmental Agency or law enforcement, Employee shall notify the Company in
writing as promptly as practicable after receiving any such request of the
anticipated testimony and at least ten (10) days prior to providing such
testimony (or, if such notice is not possible under the circumstances, with as
much prior notice as is possible) to afford the Company a reasonable opportunity
to challenge the subpoena, court order or similar legal process.

 

11.       Ongoing Cooperation.  Subject to Section 10, Employee agrees that, for
a period of 90 days following the Effective Date of this Agreement, Employee
will assist and cooperate with the Company and its affiliates (i) concerning
reasonable requests for information about the business of the Company or its
affiliates or Employee’s involvement and participation therein, (ii) in
connection with the defense, prosecution or investigation of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company or its subsidiaries or affiliates, including any
proceeding before any arbitral, administrative, judicial, legislative, or other
body or agency, including testifying in any proceeding to the extent such
claims, actions, investigations or proceedings relate to services performed or
required to be performed by Employee, pertinent knowledge possessed by Employee,
or any act or omission by Employee, and (iii) and in connection with any
investigation or review by any federal, state or local regulatory, quasi- or
self-regulatory or self-governing authority or organization (including, without
limitation, the SEC and FINRA) as any such investigation or review relates to
services performed or required to be performed by Employee, pertinent knowledge
possessed by Employee, or any act or omission by Employee.  Employee’s full
cooperation shall include, but not be limited to, being available to meet and
speak with officers or employees of the Company, its affiliates and/or their
counsel at reasonable times and locations, executing accurate and truthful
documents, appearing at the Company’s request as a witness at depositions,
trials or other proceedings without the necessity of a subpoena, and taking such
other actions as may reasonably be requested by the Company and/or its counsel
to effectuate the foregoing.  In requesting such services, the Company will
consider other commitments that Employee may have at the time of the request.

 

12.       Arbitration.

 

(a)                                 Employee and the Company agree that any
dispute, controversy or claim, however significant, arising out of or in any way
relating to Employee’s employment with or termination of employment from the
Company, including without limitation any dispute, controversy or claim arising
out of or in any way relating to any provision of this Agreement (including the
validity, scope and enforceability of this arbitration clause), to the fullest
extent authorized by applicable law, shall be submitted to final and binding
arbitration before a single neutral arbitrator in accordance with the rules of
JAMS pursuant to its Employment Arbitration Rules and Procedures, which are
available at http://www.jamsadr.com/rules-employment-arbitration/, and the
Company will provide a copy upon Employee’s request, as the exclusive remedy for
resolving any and all such disputes.

 

(b)                                 The tribunal will consist of a sole neutral
arbitrator selected by mutual agreement of the parties (or, absent such mutual
agreement, in accordance with the rules of JAMS) and the place of arbitration
will be Irvine, California.  Each party shall be entitled to all types of
remedies and relief otherwise available in court (subject to the limitations set
forth herein).  The parties agree that any arbitration pursuant to this
Agreement shall be brought on an individual, rather than class, collective, or
representative basis, and waive the right to pursue any claim subject to
arbitration on a class, collective, or representative basis.

 

7

--------------------------------------------------------------------------------



 

(c)                                  The parties to this Agreement hereby
expressly and irrevocably submit themselves to the personal jurisdiction of the
Superior Court of the State of California (the “Superior Court”) for the purpose
of compelling arbitration pursuant to this Agreement and for the purpose of any
judicial proceedings seeking to confirm, modify or vacate any arbitration award.

 

(d)                                 To the extent required by applicable law,
the fees of the arbitrator and all other costs that are unique to arbitration
shall be paid by the Company initially, but if Employee initiates a claim
subject to arbitration, Employee shall pay any filing fee up to the amount that
Employee would be required to pay if Employee initiated such claim in the
Superior Court.  Each party shall be solely responsible for paying its own
further costs for the arbitration, including, but not limited to, its own
attorneys’ fees and/or its own witnesses’ fees.  The arbitrator may award fees
and costs (including attorneys’ fees) to the prevailing party where authorized
by applicable law.

 

(e)                                  WAIVER OF TRIAL BY JURY OR COURT.  EMPLOYEE
AND THE COMPANY UNDERSTAND THAT BY AGREEING TO ARBITRATE ANY ARBITRATION CLAIM,
THEY WILL NOT HAVE THE RIGHT TO HAVE ANY ARBITRATION CLAIM DECIDED BY A JURY OR
A COURT, BUT SHALL INSTEAD HAVE ANY ARBITRATION CLAIM DECIDED THROUGH
ARBITRATION.

 

(f)                                   WAIVER OF OTHER RIGHTS.  EMPLOYEE AND THE
COMPANY WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT TO BRING CLAIMS COVERED BY THIS
AGREEMENT OTHER THAN IN THEIR INDIVIDUAL CAPACITIES.  EXCEPT AS MAY BE
PROHIBITED BY LAW, THIS WAIVER INCLUDES THE ABILITY TO ASSERT CLAIMS AS A
PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING.

 

(g)                                  The parties acknowledge that they are
entering into this arbitration provision voluntarily, and are represented by
counsel.  If any part of this arbitration provision is deemed unenforceable, it
is entirely severable from the rest and shall not effect or limit the validity
or enforceability of the remainder of the provision, or the Agreement.

 

13.       Code Section 409A.

 

(a)                                 To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other such guidance that
may be issued after the Effective Date (collectively, “Section 409A”). 
Notwithstanding any provision of this Agreement to the contrary, in the event
that following the Effective Date, the Company determines that any compensation
or benefits payable under this Agreement may be subject to Section 409A, the
Company may adopt such amendments to this Agreement or adopt other policies or
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions that the Company determines are necessary or
appropriate to preserve the intended tax treatment of the compensation and
benefits payable hereunder, including without limitation actions intended to (i)
exempt the compensation and benefits payable under this Agreement from Section
409A, and/or (ii) comply with the requirements of Section 409A, provided,
however, that this Section 13 does not, and shall not be construed so as to,
create any obligation on the part of the Company to adopt any such amendments,
policies or procedures or to take any other such actions.  In no event shall the
Company, its affiliates or any of their respective officers, directors or
advisors be liable for any taxes, interest or penalties imposed under Section
409A or any corresponding provision of state or local law.

 

8

--------------------------------------------------------------------------------



 

(b)                                 Any right under this Agreement to a series
of installment payments shall be treated as a right to a series of separate
payments.  Notwithstanding anything to the contrary in this Agreement, no
compensation or benefits shall be paid to Employee during the six (6)-month
period following Employee’s “separation from service” with the Company (within
the meaning of Section 409A) if the Company determines that paying such amounts
at the time or times indicated in this Agreement would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code.  If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such six (6)-month period (or such earlier
date upon which such amount can be paid under Section 409A without resulting in
a prohibited distribution, including as a result of Employee’s death), the
Company shall pay Employee a lump-sum amount equal to the cumulative amount that
would have otherwise been payable to Employee during such period (without
interest).

 

(c)                                  To the extent any reimbursements or in-kind
benefits due to Employee under this Agreement constitute “deferred compensation”
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, any such
reimbursements or in-kind benefits shall be paid or reimbursed reasonably
promptly, but in no event later than December 31st of the year following the
year in which the expense was incurred.  The amount of any such payments
eligible for reimbursement in one year shall not affect the payments or expenses
that are eligible for payment or reimbursement in any other taxable year, and
Employee’s right to such payments or reimbursements of any such expenses shall
not be subject to liquidation or exchange for any other benefit.

 

14.       Confidentiality of Separation Agreement.  Employee has agreed that,
except as may be required by law, neither Employee nor any member of Employee’s
family, nor anyone employed by Employee or under Employee’s authority or
control, shall disclose to any individual or entity the terms of this Agreement
or the circumstances of Employee’s separation from the Company; provided,
however, that the foregoing shall not prohibit Employee from (i) disclosing the
terms and conditions of this Agreement to Employee’s attorneys, tax advisors,
accountants and/or immediate family members (collectively, “Employee’s
Confidants”), on a need to know basis only, provided that Employee informs
Employee’s Confidants of this Section 14 and they agree to keep any such
disclosed information strictly confidential, or (ii) disclosing any information
to the extent that such a prohibition violates the NLRA or other applicable
law.  In the event any such disclosure is made in violation of this Section 14,
any outstanding obligations of the Company hereunder shall immediately
terminate, and any payments previously made by the Company hereunder shall be
returned to the Company.  Employee understands and agrees that this Section 14
is a material provision of this Agreement and that any breach of this Section 14
by Employee or Employee’s Confidants shall be a material breach of this
Agreement.

 

15.       Governing Law.  This Agreement shall be construed under the laws of
the State of California, both procedural and substantive.

 

16.       Waiver.  The failure to enforce any provision of this Agreement shall
not be construed to be a waiver of such provision or to affect the validity of
this Agreement or the right of any party to enforce this Agreement.

 

17.       Headings.  The headings in this Agreement are provided solely for
convenience, and are not intended to be part of, nor to affect or alter the
interpretation or meaning of, this Agreement.

 

18.       Severability.  If any sentence, phrase, section, subsection or portion
of this Agreement is found to be illegal or unenforceable, such action shall not
affect the validity or enforceability of the remaining sentences, phrases,
sections, subsections or portions of this Agreement, which shall remain fully
valid and enforceable.

 

9

--------------------------------------------------------------------------------



 

19.       Assignment.  This Agreement is personal to Employee and shall not be
assignable by Employee.  The rights of the Company under this Agreement may be
assigned by the Company, in its sole discretion, including to any of its
affiliates or any person, firm, corporation or other business entity which at
any time, whether by purchase, merger or otherwise, directly or indirectly,
acquires all or substantially all of the assets or business of the Company. 
This Agreement shall insure to the benefit of, and be binding on, the Company
and its successors and assigns.

 

20.       Ambiguities.  Both parties have participated in the negotiation of
this Agreement and, thus, it is understood and agreed that the general rule that
ambiguities are to be construed against the drafter shall not apply to this
Agreement.  In the event that any language of this Agreement is found to be
ambiguous, each party shall have an opportunity to present evidence as to the
actual intent of the parties with respect to any such ambiguous language.

 

21.       Entire Agreement/Integration.  This Agreement, together with the
Employment Agreements, the award agreements evidencing the Options (as amended
by this Agreement) and the Release, constitute the entire agreement between
Employee and the Company concerning the subject matter hereof.  No covenants,
agreements, representations, or warranties of any kind, other than those set
forth herein, have been made to any party hereto with respect to this
Agreement.  All prior discussions and negotiations have been and are merged and
integrated into, and are superseded by, this Agreement.  No amendments to this
Agreement will be valid unless written and signed by Employee and an authorized
representative of the Company.

 

22.       Consultation with Counsel.  Employee acknowledges (i) that Employee
has thoroughly read and considered all aspects of this Agreement, that Employee
understands all its provisions and that Employee is voluntarily entering into
this Agreement, (ii) that he has been represented by, or had the opportunity to
be represented by independent counsel of his own choice in connection with the
negotiation and execution of this Agreement and has been advised to do so by the
Company, and (iii) that he has read and understands the Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.  Without limiting the generality of the foregoing, Employee
acknowledges that he has had the opportunity to consult with his own independent
tax advisors with respect to the tax consequences to him of this Agreement and
the payments hereunder, and that he is relying solely on the advice of his
independent advisors for such purposes. Any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in the construction or interpretation of this Agreement.

 

23.       Notices.  All notices, requests and other communications hereunder
shall be in writing and shall be delivered by courier or other means of personal
service (including by means of a nationally recognized courier service or
professional messenger service), or sent by email or facsimile and also mailed
first class, postage prepaid, by certified mail, return receipt requested, in
all cases addressed to:

 

If to Employee:

 

At Employee’s last known address evidenced on the Company’s payroll records.

 

If to the Company:

 

Impac Mortgage Holdings, Inc.

19500 Jamboree Blvd.

Irvine, California 92612

Attention: Natasha Gilmore

 

10

--------------------------------------------------------------------------------



 

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address.  In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter.  Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.  EMPLOYEE AGREES TO THE TERMS OF THIS AGREEMENT AND VOLUNTARILY
ENTERS INTO IT WITH THE INTENT TO BE BOUND HEREBY.

 

If the above accurately reflects Employee’s understanding, please date and sign
the enclosed copy of this Agreement in the places indicated below and return
that copy to Natasha Gilmore within forty-five (45) days of the Separation Date
of August 16, 2019.

 

Dated:  August 14, 2019

 

/s/ Rian Furey

 

 

Rian Furey

 

 

 

 

 

 

Dated:  August 14, 2019

 

/s/ Natasha Gilmore

 

 

Natasha Gilmore

 

 

Human Resources

 

 

Impac Mortgage Holdings, Inc.

 

11

--------------------------------------------------------------------------------



 

EXHIBIT A

 

OUTSTANDING, VESTED AND UNEXERCISED OPTIONS

 

Grant Date

 

Grant Price

 

Shares Vested and Exercisable

 

12/22/2017

 

$

9.99

 

10,000

 

 

12

--------------------------------------------------------------------------------